Citation Nr: 1310662	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-22 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse, Veteran's Pastor, J. R. B.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to January 1967.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

In a March 2010 decision, the Board denied the claim of entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a December 2010 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in December 2010 for development in compliance with the Joint Motion.  Subsequently, in a March 2011 decision, the Board granted an initial rating of 50 percent for PTSD, but denied a rating in excess of 50 percent.  The Veteran appealed this decision to the Court.  In May 2012, the Court reversed the portion of the Board's March 2011 decision which denied entitlement to a rating in excess of 50 percent for PTSD, and remanded the claim for entry of a 70 percent rating.


FINDING OF FACT

In a May 2012 Memorandum Decision, the Court reversed the Board's March 2011 decision and remanded the PTSD claim to the Board "with instructions to enter a disability rating of 70 [percent]."


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the statutory and regulatory notice and duty to assist provisions are not applicable in this case because the issue presented is being adjudicated as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 21.32, 21.33 (2012).  The Court found in Manning that the Veterans Claims Assistance Act of 2000 (VCAA) has no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  In this case, the Board is merely implementing the instructions of the Court's May 2012 Memorandum Decision and is not making any decision based on the underlying facts or development of the facts.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.

As noted above, in a May 2012 Memorandum Decision, the Court reversed the Board's March 2011 decision and remanded the PTSD claim to the Board "with instructions to enter a disability rating of 70 [percent]."  Accordingly, the Board finds that the criteria for an initial 70 percent rating for PTSD have been met.  A rating in excess of 70 percent is not for assignment, as the Court instructed the Board to assign precisely that rating and gave no provisions for further review of the rating assigned.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim for entitlement to an initial rating in excess of 70 percent for PTSD must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

						(CONTINUED ON NEXT PAGE)
ORDER

An initial rating of 70 percent disabling, but no greater, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


